Exhibit 10.4 ASSET PURCHASE AGREEMENT (Mining Claims) FROM; DNA CANADA INC., a body duly incorporated as per the laws of Quebec, Canada, having its principal operations office at 9125 Pascal Gagnon, suite 204, Saint-Leonard, Quebec, H1P-1Z4, Canada herein represented by James Chandik, its president, duly authorized as per a resolution dated November 1st 2010, a copy of which is attached herewith; (Hereinafter the Purchaser and/or The Offeror) TO: 9215-8062 Quebec INC., a body duly incorporated as per the laws of Quebec, having its principal place of business at 1915 Leandre Descote, Chomedy, Laval, Quebec, H7W-5M5, herein represented by George Polyrakis, itspresident, duly authorised as per a resolution dated March 19th 2010, a copy of which is attached herewith; (Hereinafter the Seller) (the Offeror and the Seller hereinafter collectively referred to as the "Parties") PREAMBLE WHEREAS the Seller is the owner of the following mining claims in the Montauban Mine, located in the Montauban and Chavigny townships near Grondines West, in the county of Portneuf: CANTON LOT Montauban claim Montauban claim Montauban claim Montauban claim Montauban claim Montauban claim Montauban claim Montauban claim Montauban claim Montauban claim WHEREAS the said mining claims are not the object of any royalty agreement whatsoever; J.C.
